Citation Nr: 1121199	
Decision Date: 06/01/11    Archive Date: 06/09/11

DOCKET NO.  09-40 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.	Entitlement to service connection for erectile dysfunction.

2.	Entitlement to special monthly compensation for loss of use of a creative organ.

3.	Whether new and material evidence has been submitted to reopen a claim for service connection for hypertension.

4.	Whether new and material evidence has been submitted to reopen a claim for service connection for an upper respiratory disorder.

5.	Entitlement to an evaluation in excess of 10 percent for sinusitis.

6.	Entitlement to an evaluation in excess of 40 percent for blindness of the left eye.

7.	Entitlement to an evaluation in excess of 50 percent for dysthymic disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to March 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's November 2009 VA Form 9 notes he requested a hearing before the Board for the issues currently on appeal.  In April 2011, the Veteran was informed he had been scheduled for a central office hearing in Washington, D.C. in May 2011.  In a statement received in May 2011, prior to his scheduled Board hearing, the Veteran indicated that he desired a video hearing conducted at his local RO.  As the Veteran's requested hearing has not yet been conducted, this matter should be REMANDED to schedule the Veteran for a video hearing.  See 38 C.F.R. §§ 20.702, 20.703,  20.704, 20.1304(a) (2010).


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video hearing per his request.  Appropriate notification should be given to the appellant and his representative, and such notification should be documented and associated with the claims folder.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


